Per Curiam.

In this disciplinary proceeding, the respondent is charged with conversion and misuse of clients’ funds.
The evidence adduced amply establishes that the respondent wrongfully converted and misused trust assets, the proceeds of a sale of property, and the proceeds of the settlement of a negligence action. The evidence also discloses violations of at least three escrow agreements. Accordingly, the Referee’s report is confirmed and the respondent is found guilty of professional misconduct.
The respondent is presently under suspension for professional misconduct for similar charges of misuse of clients’ funds. (Matter of Ellenbogen, 3 A D 2d 237.) It has thus been demonstrated that the respondent by his irresponsibility in dealing with clients is not worthy of the trust to be accorded a member of the legal profession. Accordingly, the respondent should be disbarred from the practice of law.
Botein, P. J., Valente, McNally, Stevens and Bergan, JJ., concur.
Respondent disbarred.